Citation Nr: 1746202	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic amputation of the left ring finger on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to January 1985 and July 1990 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified before a Decision Review Officer (DRO) in August 2008. A transcript of the hearing is of record.

The Board remanded this matter in September 2011 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in August 2016, continued to deny a rating in excess of 10 percent for traumatic amputation of the left ring finger on an extraschedular basis.


FINDING OF FACT

The schedular criteria for amputation of the ring finger fully contemplate the Veteran's asserted impairment resulting from the Veteran's service-connected traumatic amputation of the left ring finger.


CONCLUSION OF LAW

The criteria for referral for an extraschedular rating for traumatic amputation of the left ring finger have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5155 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its September 2011 remand directives, all of which were related to the Veteran's claim for TDIU. An August 2016 SSOC denied entitlement to a rating in excess of 10 percent for traumatic amputation of the left ring finger on an extraschedular basis.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Extraschedular Consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Direct, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1). 

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id. 

As noted above, the first step of the Thun analysis requires the Veteran's disability present with an exceptional disability picture that the available schedular evaluations for that service-connected disability do not address. 

The schedular criteria provide for a 10 percent rating for amputations without metacarpal resection and 20 percent rating with metacarpal resection.

A November 2006 VA Examination showed some decreased strength in the left hand-the Veteran scored four out of five on the muscle strength test-and the Veteran reported that he had difficulty with his grip and performance of household chores due to constant pain in his left hand. The VA examiner indicated the veteran could make a fist, push, pull, and twist normally with his left hand, and there was no flexion deformity that interfered with the remaining fingers on his left hand.

In August 2008, the Veteran testified before a DRO, and asserted that in his work at the United States Postal Service (USPS), he struggled to box and classify mail at a normal rate because he could not hold the mail as well due to his left hand becoming numb.  He also asserted that his hand was one of the reasons he did not retain employment with USPS.

In September 2008, the Veteran received another VA examination. The Veteran reported numbness and pain in his left hand, which he asserted was secondary to his left ring finger amputation. He indicated he took Advil to deal with these symptoms. The Veteran continued to score four of five in muscle strength testing at this examination. The examiner also noted mild degenerative changes in the Veteran's left hand. The examiner opined that the amputation of the left ring finger was not the cause of the loss of motion, sensation, and muscle strength in the Veteran's left hand, nor did the amputation alter the usefulness of the remaining digits. Additionally, the examiner noted the Veteran could secure employment with regular to light duty work despite the finger amputation.

A final VA examination, conducted in April 2013, noted similar findings in terms of functional loss of the left hand, pain and tenderness on palpation, and muscle strength. 

Any symptoms noted by the VA examiners or by the Veteran in his August 2008 hearing testimony, including pain, numbness, and weakness, were not related to the amputation of the Veteran's left fourth finger, as noted by the September 2008 VA examiner. The record does not contain reference to any other symptomatology related to the amputation of the left fourth finger amputation. The current 10 percent rating contemplates amputation of the ring finger, which is what the Veteran has, and in reviewing the evidence of record, the Board finds that the Veteran's disability picture is contemplated by the 10 percent rating.  

Based on the above, the Board finds the Veteran's claims file does not include evidence of an exceptional disability picture, nor does the Veteran assert symptomatology of an exceptional disability picture, and therefore, failing the first prong of the Thun analysis, referral for consideration of the assignment of a higher disability rating on an extraschedular basis is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for traumatic amputation of the left ring finger on an extraschedular basis is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


